39 F.3d 1194
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Robert W. KEARNS, Plaintiff-Appellant,v.ARNOLD, WHITE & DURKEE CORP., Defendant-Appellee,andAmerican Arbitration Association, Defendant.
No. 94-1313.
United States Court of Appeals, Federal Circuit.
Sept. 15, 1994.

Before CLEVENGER, Circuit Judge, COWEN, Senior Circuit Judge, and SCHALL, Circuit Judge.
ON MOTION
ORDER
SCHALL, Circuit Judge.


1
Arnold, White & Durkee Corporation (AWD) moves to dismiss Robert W. Kearns's appeal as untimely* and requests that Kearns be admonished to refrain from filing improper appeals.  Kearns has not filed a response.


2
Briefly, AWD represented Kearns in his infringement case against Chrysler until shortly before trial.  Kearns then dismissed AWD as counsel.  AWD sought to resolve its dispute for the recovery of legal fees in arbitration.  Kearns filed suit in the United States District Court for the Eastern District of Michigan to enjoin the American Arbitration Association from proceeding.  AWD states that it acquiesced in refraining from arbitration and in having the district court resolve the matter.  On September 2, 1993, the district court dismissed Kearns's injunction action as moot "since this court will proceed with a final determination of such matters in civil action 82-70748."


3
Kearns's appeal from this order, even assuming that he is adversely affected therefrom, is untimely.  A party must appeal from a final judgment within 30 days.  Fed.R.App.P. 4(a)(1).  Kearns's notice of appeal, filed on May 5, 1994, is six months late.


4
Accordingly,

IT IS ORDERED THAT:

5
(1) AWD's motion to dismiss appeal no. 94-1313 is granted.


6
(2) AWD's request for admonition is denied.


7
(3) Each side shall bear its own costs.



*
 Kearns's notice of appeal seeks review of three matters, only one of which pertains to this case.  The other two matters are also listed in his notices of appeal in case nos. 94-1303 and 94-1311 and are addressed in a separate order